     BINGHAM SNOW & CALDWELL
 1
     Jedediah Bo Bingham, Nevada Bar No. 9511
 2   Clifford Gravett, Nevada Bar No. 12586
     Travis Dunsmoor, Nevada Bar No. 13111
 3   840 Pinnacle Court, Suite 202
     Mesquite, Nevada 89027
 4   (702) 346-7300 phone
     (702) 346-7313 fax
 5
     mesquite@binghamsnow.com
 6   Attorneys for Defendants

 7                                UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9
     JULIE GOODWIN, an individual,
10
                  Plaintiff/Counter-Defendant,
11
        vs.                                                 STIPULATION AND ORDER
12                                                      REGARDING BRIEFING ON RENEWED
13   MATTHEW JOHN, an individual; VALLEY                      MOTION TO DISMISS
     INN MOTEL; MVJ CAR WASH &
14   LAUNDROMAT; MV JOHN
     CORPORATION,
15                                                            CASE NO: 2:19-CV-01642
                  Defendants/Counterclaimants.
16
                                                              DEPT. NO: 13
17

18
              The parties through their respective counsel of record hereby stipulate and agree as
19
     follows:
20

21            Defendants’ Renewed Motion to Dismiss was filed on November 7, 2019;

22            Plaintiff’s Opposition was filed on November 21, 2019;
23            Defendants’ Reply in Support of the Renewed Motion to Dismiss is due on November
24
     29, 2019;
25
              No hearing date on the Renewed Motion to Dismiss has yet been set.
26

27

28

                                                       1
            Wherefore the parties hereby stipulate and agree that Defendants’ Reply in Support of the
 1

 2   Renewed Motion to Dismiss shall be due December 3, 2019.

 3          IT IS SO STIPULATED.

 4   Dated this 27th day of November, 2019.
 5
     BINGHAM & SNOW& CALDWELL                           WOLF, RIFKIN, SHAPIRO, SCHULMAN
 6                                                      & RABKIN, LLP

 7   /s/ Travis Dunsmoor (signed electronically)        /s/ A. Jill Guingcango (signed electronically)
     Jedediah Bo Bingham, Nevada Bar No. 9511           Bradley Schrager, Nevada Bar No. 10217
 8   Clifford Gravett, Nevada Bar No. 12586             Daniel Bravo, Nevada Bar No. 13078
     Travis Dunsmoor, Nevada Bar No. 13111              A. Jill Guingcango, Nevada Bar No. 14717
 9
     840 Pinnacle Court, Suite 202                      3556 E. Russell Road, 2nd Floor
10   Mesquite, Nevada 89027                             Las Vegas, NV 89120-2334

11

12                                              ORDER
13
            IT IS SO ORDERED:
14
                                                 __________________________________
15                                               United
                                                 UNITED State District DISTRICT
                                                           STATES      Court JudgeJUDGE
                                                 Dated: November 27, 2019.
16

17
            DATED: ________________________

18

19

20

21

22

23

24

25

26

27

28

                                                    2
